Case 20-10746-LSS   Doc 189-1   Filed 05/08/20   Page 1 of 2




      EXHIBIT A
                                                          Case 20-10746-LSS                     Doc 189-1             Filed 05/08/20                  Page 2 of 2


Rudy's Barbershop
Final Bid Comparison - May 7, 2020

                                           TACIT - BACKUP BID                           FOUNDERS - WINNING BID
                                                                                                                               Advantage
                                       Treatment             Value to Estate            Treatment            Value to Estate   Founders /                          Comments
                                                                                                                                 (Tacit)
                                                                                                                                               Neutral - must go away to relieve claim entirely
DIP                           Credit bid entire amount       $   1,900,000 Repay with cash                   $   1,900,000 $            -
                                                                                                                                               upon closing
                                                                           Paying into estate pending
                              Paying directly to Northwood
                                                                           outcome of adversary                                                Founders pay $204.7 PLUS either $200k cash or 10%
Demand Loan Repayment         upon closing, resulting in           204,700                                         204,700              -
                                                                           proceeding; no waiver of                                            carry
                              release of $2.6m claims
                                                                           $2.6m in claims
                                                                                                                                           Value of rejection damages on five undesirable
                                                                               Assuming 22 unrejected plus
                                                                                                                                           locations plus HQ = ~$500,000. 50% credit to
Leases                        Assuming 20 locations                     -      want 3 rejected to be               500,000         250,000
                                                                                                                                           Founders as contingency for unknown and unfiled
                                                                               reinstated
                                                                                                                                           GUC claims.
                                                                                                                                           Founder offer saves estate $45k that was to be paid
Stub Rent                     Assuming up to $120k                 165,000 Assuming up to $165k                    165,000             -   via DIP. Non-rejected leases will be paid by buyer
                                                                                                                                           via cure.
                                                                                                                                           Value equals amount of 503(b)(9) claims on
503(b)(9)                     Assuming up to $35,000                 9,400 Assuming up to $35,000                    9,400             -
                                                                                                                                           Debtors' Schedules.
Liquidating Trust Prep and
                              Funding $100k                        300,000 Funding $100k                           100,000         (200,000)
Funding
                              Commitment to paying,                        Assuming the liability, paying
Amex                          though APA says they will             97,000 off directly immediately                 97,000              -      Neutral
                              assume                                       folloiwng closing
                                                                                                                                           Reduces GUC pool and provides discounted benefit
Add'l Trade Assumed                                                169,000                                         363,453         147,926 to the estate (50% credit for Founders and 20%
                                                                                                                                           credit for Tacit assumed for analysis).
                                                                                                                                           $100k breakup fee is neutral to estate; passes
Breakup fee                                                                                                        100,000             -
                                                                                                                                           through directly to Tacit
Adequate Assurance pmt to
                              $30k directly to Northwood                -                                               -               -      Neutral
Northwood
Overbid amount                                                                                                      30,000          30,000 $30k to estate
Value of Difference (discounted)                                                                                               $   227,926 In favor of Founders


Consideration summary (not discounted)                       $   2,200,000               Cash                $   2,130,000
                                                                   645,100         Assumed / Non-cash            1,339,553
                                                             $   2,845,100                                   $   3,469,553

Trade Repayment in Final Tacit Offer
Rogue                                                        $     100,000
Malin & Goetz                                                       25,000
Wella                                                               18,000
Grant's                                                              7,000
Gar                                                                 10,000
Alliance                                                             9,000
                                                             $     169,000




Bid Comparison - Auction Day.xlsx
